Citation Nr: 0814673	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  01-03 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1969.  He received a Bronze Star Medal with V device, and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which, among other things, increased 
the disability evaluation assigned for the veteran's PTSD 
from 10 percent to 30 percent disabling.

The Board remanded the case in March 2004, at which time it 
was noted that the veteran had clarified, in response to a 
letter from the Board, that the only issue he wished to 
pursue on appeal was the issue of an increased rating for his 
service-connected PTSD. 

In a March 2006 decision, the Board denied the veteran's 
claim for entitlement to a disability evaluation in excess of 
30 percent for PTSD. 

In September 2007, the United States Court of Appeals for 
Veterans Claims (CAVC) granted a Joint Motion for Remand, 
vacated the Board's decision and remanded the matter to the 
Board for actions consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In the Joint Motion it was noted that the veteran's last VA 
examination for PTSD was in November 2002; and that in a 
February 2006 Informal Hearing Presentation the veteran's 
representative alleged that his condition had worsened since 
this last examination.  The parties essentially agreed that 
this statement could trigger VA's duty to provide a new 
examination.

The veteran has also submitted a March 2008 treatment report 
from the Rochester, New York Vet Center that provides 
evidence of possible worsening since the last examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination. 

2.  If the claim is not fully granted, 
issue a supplemental statement of the 
case.  Then return the case to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



